Citation Nr: 0313167	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-23 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
inactive pulmonary sarcoidosis.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  In a letter dated in March 1994, the RO advised the 
veteran that he was not entitled to additional compensation 
on behalf of dependents.  In a rating decision of October 
1995, the RO denied entitlement to increased ratings for his 
service-connected duodenal ulcer and inactive pulmonary 
sarcoidosis.  

A hearing was scheduled to occur at the RO before the 
undersigned Member of the Board in August 2001.  The veteran 
failed to appear for that hearing and did not request that it 
be rescheduled.  Accordingly, the Board concludes that the 
veteran has withdrawn his request for such a hearing.  
38 C.F.R. § 20.704(d).

In September 2001, the Board decided the issue regarding 
compensation on behalf of dependents, and remanded the 
increased rating claims for additional development.  The 
Board also attempted internal development of evidence in July 
2002 and again in April 2003.  


FINDINGS OF FACT

1.  The veteran failed to appear for VA examinations 
scheduled for January 2000, January 2002, and June 2003 to 
assist him in his claims.

2.  The claims file does not reveal good cause for the 
veteran's failure to appear for the VA examinations.

3.  Entitlement to increased ratings for the duodenal ulcer 
and inactive pulmonary sarcoidosis cannot be established 
without a current VA examination.


CONCLUSION OF LAW

The veteran's claims for increased ratings for a duodenal 
ulcer and inactive pulmonary sarcoidosis must be denied.  38 
C.F.R. § 1155 (West 1991); 38 C.F.R. §§ 3.326, 3.655 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the VA.  See 38 U.S.C.A. § 5103A.  In the instant case, 
with regard to the veteran's claims for increased ratings, 
the Board finds that the RO complied with the requirements of 
the statute.  All relevant evidence identified by the veteran 
was obtained.  In addition, the VA made multiple attempts to 
afford the veteran VA examinations to assist in assessing his 
degree of industrial impairment.  However, the veteran failed 
to appear for those examinations.  The veteran has also been 
afforded an opportunity to have a personal hearing, but he 
has failed to appear.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
also finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  A letter 
from the RO to the veteran dated in November 2001 discussed 
the VCAA and what information was needed from the veteran to 
allow the VA to obtain relevant evidence.  The veteran did 
not respond to that letter.  Therefore, the Board finds that 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities, which is based on the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic 
codes identify the various disabilities.  The Board notes, 
however, that for reasons explained more fully below, the 
veteran's failure to appear for a current examination 
prevents the Board from effectively reviewing the severity of 
his disabilities.  

The evidence which has been presented includes the report of 
examinations conducted in February and March 1994.  A 
February 1994 pulmonary function test revealed no restrictive 
or obstructive defect.  A VA pulmonary examination report 
dated in March 1994 shows that the diagnosis was smoker with 
exertional dyspnea, and episodic symptoms of cough, wheezing 
and dyspnea.  The examiner commented that the veteran's old 
pulmonary sarcoidosis had resolved, and his symptoms now were 
more consistent with asthma and chronic bronchitis.  The 
report of a stomach examination conducted in February 1994 
shows that the diagnoses were (1) history of duodenal ulcer; 
(2) complaints of intractable pain despite daily Tagamet; and 
(3) veteran denies pancreatitis.  

Such examinations are far too old to provide a basis for 
assigning current increased ratings.  When a veteran claims 
that his condition is worse than originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, the VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  

However, the veteran failed to appear for VA examinations 
scheduled for January 2000, January 2002, and June 2003 to 
assist him in his claims.  The claims file does not reveal 
good cause for the veteran's failure to appear for the VA 
examinations.  The Board notes that the veteran has not 
provided any credible explanation as to the cause for his 
failure to appear for the scheduled examination.  Although he 
indicated in a letter dated in October 2002 that he had not 
received a letter notifying him of an examination, the United 
States Court of Appeals for Veterans Claims held that, with 
respect to an appellant's contention that he was never 
notified of a previous RO decision or of his right to appeal 
that decision, the "presumption of regularity" applies to 
the mailing of notice of the RO decision to the appellant at 
his last known address of record.  The Court stated that an 
appellant's mere assertion of non receipt of notice of an RO 
decision, such as the appellant's assertion in this case, is 
not "clear evidence" to rebut the presumption of proper 
mailing. 

The Court has also stated that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  Individuals for whom an examination has been 
scheduled are required to report for the examination.  See 
38 C.F.R. § 3.326(a).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause, the claim 
shall be denied.  38 C.F.R. § 3.655 (b).  The Court has 
upheld that regulation, finding that when a claimant fails to 
appear for a scheduled examination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) dictates that the 
claim be denied unless the appellant has good cause for his 
failure to appear.  See Engelke v. Gober, 10 Vet. App. 396 
(1997); Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The 
controlling language in the regulation does not provide that 
the Board may deny the claim, but rather, the Board shall 
deny the claim.  In light of this, the Board finds that the 
veteran's claims for increased ratings for a duodenal ulcer 
and inactive pulmonary sarcoidosis must be denied.  


ORDER

1.  An increased rating for a duodenal ulcer, currently rated 
as 20 percent disabling, is denied.

2.  An increased (compensable) rating for inactive pulmonary 
sarcoidosis is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

